 Case 1:21-cv-00141-EK-LB Document 4 Filed 01/28/21 Page 1 of 6 PageID #: 13



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------X

TRAVIS PERRY,

                 Plaintiff,                    MEMORANDUM & ORDER
                                               21-CV-141(EK)(LB)
     -against-

WELLS FARGO BANK HOME MORTGAGE,

                 Defendant.

------------------------------X
ERIC KOMITEE, United States District Judge:

           Plaintiff Travis Perry brings this action pro se

against Wells Fargo Bank Home Mortgage in connection with an

allegedly predatory mortgage loan.        Plaintiff’s request to

proceed in forma pauperis (“IFP”) is granted for the purpose of

this Order.    For the reasons that follow, however, the complaint

is dismissed with leave to replead within thirty days.

                               I.    Background

           To commence this action, Plaintiff used a form

complaint provided by the Eastern District of New York’s pro se

office.   In response to prompts on the form, however, Plaintiff

provided very little information about his claims.           Although he

checked the boxes for both federal question jurisdiction and

diversity of citizenship jurisdiction, it is not clear under

what laws Plaintiff is suing.       He alleges only that “federal

banking laws” give rise to federal question jurisdiction, and
 Case 1:21-cv-00141-EK-LB Document 4 Filed 01/28/21 Page 2 of 6 PageID #: 14



that these laws “include[] predatory lending, fraud,

misrepresentation of mortgage, other statutues [sic].”            The

complaint also contains almost no facts.           In the section that

asks for a short and plain statement of the claim, Plaintiff

says only “reserve for newly discovered evidence.”           A few facts

can be gleaned from other parts of the pleading:           Plaintiff

alleges in respect of the amount in controversy that “the

predatory loan exceeds $240,000,” and the relief he seeks is

“discharge of [a] mortgage.”         I note for context that in his IFP

application, Plaintiff states that his house is in foreclosure.

                               II.    Discussion

           Where, as here, a Plaintiff is proceeding in forma

pauperis, the district court is obligated to screen the

complaint and dismiss the action if, among other things, it

“fails to state a claim on which relief may be granted.”            28

U.S.C. § 1915(e)(2)(B).      Pro se complaints should be liberally

construed and are held to less stringent standards than

pleadings drafted by lawyers.        Erickson v. Pardus, 551 U.S. 89,

94 (2007).    “Nonetheless, a pro se complaint must state a

plausible claim for relief.”         Nielsen v. Rabin, 746 F.3d 58, 63

(2d Cir. 2014).    A complaint states a plausible claim for relief

“when the plaintiff pleads factual content,” accepted as true,

“that allows the court to draw the reasonable inference that the




                                       2
 Case 1:21-cv-00141-EK-LB Document 4 Filed 01/28/21 Page 3 of 6 PageID #: 15



defendant is liable for the misconduct alleged.”           Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

            Federal Rule of Civil Procedure 8(a) “sets out a

minimum standard for the sufficiency of pleadings.”           Gonzalez v.

Doe, No. 18-CV-4365, 2018 WL 3998964, at *2 (E.D.N.Y. Aug. 21,

2018).    It requires that the complaint include “(1) a short and

plain statement of the grounds for the court’s jurisdiction . .

. , (2) a short and plain statement of the claim showing that

the pleader is entitled to relief, and (3) a demand for the

relief sought.”    Fed. R. Civ. P. 8(a).       Rule 8(a) “does not

require ‘detailed factual allegations,’ but it demands more than

an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft, 556 U.S. at 678. (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)).       The purpose of Rule 8(a) is to “give

the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.”       Bell Atl. Corp., 550 U.S. at 555.

Rule 8(a) “does not unlock the doors of discovery for a

plaintiff armed with nothing more than conclusions” rather than

factual allegations.     Ashcroft v. Iqbal, 556 U.S. 662, 678-79

(2009).    In addition, to the extent that the Plaintiff brings

fraud claims, those must be stated “with particularity” pursuant

to Federal Rule of Civil Procedure 9(b).

            The instant complaint does not adhere to Rule 8(a).

Plaintiff mentions a “predatory loan” and requests “discharge of

                                     3
 Case 1:21-cv-00141-EK-LB Document 4 Filed 01/28/21 Page 4 of 6 PageID #: 16



[a] mortgage,” but he does not include any factual allegations

explaining his claim, including any facts related to Defendant’s

conduct and how it harmed the Plaintiff. 1         In addition, it is

unclear under what laws Plaintiff is suing.           The complaint

states only that it is brought under “federal banking laws,

include[ing] predatory lending, fraud, misrepresentation of

mortgage, other statutues [sic].”         Plaintiff has therefore not

provided a “a short and plain statement of the grounds for the

court’s jurisdiction.”      Accordingly, the complaint does not

contain sufficient factual allegations to state a plausible

claim for relief, pursuant to 28 U.S.C. § 1915(e)(2)(B).

            However, because a liberal reading of the complaint

“gives [an] indication that a valid claim might be stated,” the

Court must grant leave to amend the complaint.           See Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).           Plaintiff may file

an amended complaint that complies with Rule 8(a) of the Federal



      1  Although not alleged in the complaint, Plaintiff’s IFP application
states that his house is in foreclosure. The Court notes that under Younger
v. Harris, 401 U.S. 37 (1971), a federal court cannot interfere in a state-
court foreclosure proceeding pursuant to the “abstention doctrine.” Hansel
v. Town Court for Town of Springfield, N.Y., 56 F.3d 391, 393 (2d Cir. 1995)
(“Younger abstention is appropriate when: 1) there is an ongoing state
proceeding; 2) an important state interest is implicated; and 3) the
plaintiff has an avenue open for review of constitutional claims in the state
court.”). In addition, the Court also cannot overturn a judgment of
foreclosure that has already been issued in state court under the “Rooker-
Feldman” doctrine. Exxon Mobil Corp. v. Saudi Basic Indus., 544 U.S. 280,
284 (2005) (Rooker-Feldman doctrine precludes federal actions “brought by
state-court losers complaining of injuries caused by state-court judgments
rendered before the district court proceedings commenced and inviting
district court review and rejection of those judgments.”).


                                      4
 Case 1:21-cv-00141-EK-LB Document 4 Filed 01/28/21 Page 5 of 6 PageID #: 17



Rules of Civil Procedure within thirty days of the date of this

Order.

                               III. Conclusion

           For the reasons set forth above, the complaint is

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to

state a claim and for failure to conform to Rule 8(a) of the

Federal Rules of Civil Procedure.        Plaintiff shall have thirty

days leave to file an amended complaint.         Plaintiff is directed

that any amended complaint must comply with Rule 8(a) of the

Federal Rules of Civil Procedure, in that it must clearly state

the grounds for relief and include specific factual details.

Any amended complaint must be captioned “Amended Complaint” and

bear the same docket number as this Order.          If the Plaintiff

fails to file an amended complaint within thirty days as

directed by this Order, judgment dismissing the complaint shall

enter.

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is denied for purpose of




                                     5
 Case 1:21-cv-00141-EK-LB Document 4 Filed 01/28/21 Page 6 of 6 PageID #: 18



an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45

(1962).



           SO ORDERED.


                                   _/s Eric Komitee____________
                                   ERIC KOMITEE
                                   United States District Judge


Dated:     January 28, 2021
           Brooklyn, New York




                                     6
